COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  IN RE: CAROLINA MAYORGA,                       §               No. 08-17-00158-CV

                        Relator.                 §         AN ORIGINAL PROCEEDING

                                                 §              IN HABEAS CORPUS

                                                 §

                                                 §

                                           §
                                       CORRECTED
                                         ORDER

       The Court has before it Relator’s petition for writ of habeas corpus and motion for

temporary relief. Relator is currently confined in the El Paso County Jail pursuant to a contempt

order issued by the 388th District Court of El Paso County, Texas in trial court cause number

2012DCM01701. The motion for temporary relief is GRANTED. Pending this Court’s final

resolution of Relator’s petition on the merits and until further order of this Court, it is ORDERED

that Relator, Carolina Mayorga, be released from the custody of the Sheriff of El Paso County

only upon her posting a personal recognizance bond in the amount of $5,000.00.

       IT IS SO ORDERED this 20th day of July, 2017.



                                             /s/ Gina M. Palafox
                                             GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez and Palafox, JJ.